Citation Nr: 1436452	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for partial paralysis of the right leg, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

2.  Entitlement to service connection for herniated disc disease of the lumbar spine, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, and 40 percent therefrom. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter, K. C.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1993 to August 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, each to include as secondary to the traumatic degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The RO also continued a 10 percent disability rating assigned to the service-connected post-traumatic degenerative and herniated disc disease at T7-8 with lumbosacral strain. The Veteran appealed this rating action to the Board.  

In February 2013, the Veteran and her daughter, K. C., testified before the undersigned Acting Veterans Law Judge at a video-conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the Veteran's physical claims files and uploaded to her Virtual VA electronic records system.

By a May 2013 rating action, the RO awarded a 40 percent disability rating to the service-connected post-traumatic degenerative and herniated disc disease, T7-8 with lumbosacral strain, effective April 20, 2013--the date of a VA examination reflecting an increased in severity of this disability.  As the veteran is presumed to be seeking the maximum rating for a disability, the claim remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  After the opinion was procured, the Veteran and her representative were provided a copy of the VHA opinion and provided a period of 60 days to respond.  In December 2013, the Veteran responded that she was submitting additional evidence and waiving the right to have her case remanded to the RO for review of the evidence she was submitting.  The Veteran instructed the Board to immediately proceed with the adjudication of the appeal.

In a typewritten statement, received by the Board in December 2013, the Veteran raised the issue of whether the RO's reduction of the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain from 40 to 10 percent in a September 2008 rating action was proper.  As this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's partial right leg paralysis did not have its onset during military service and is not etiologically related thereto, nor has it been shown to have been caused or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

2.  The Veteran's herniated disc disease of the lumbar spine did not have its onset during military service and is not etiologically related thereto, nor has it been shown to have been caused or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. 

3.  For the period prior to April 20, 2013, the service-connected thoracolumbar disability was manifested by subjective complaints of constant stabbing/throbbing pain and paresthesias and numbness in the right lower extremity, and objective evidence of painful motion with forward flexion limited to 90 degrees with a combined range of motion of 220 degrees  There was no evidence of an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or, incapacitating episodes of the thoracolumbar spine during the previous 12 months.

4.  For the period from April 20, 2013, the service-connected thoracolumbar disability has been manifested by subjective complaints of low back pain and right lower extremity paralysis and objective evidence of forward flexion to 20 degrees.  There is no evidence of ankylosis of the thoracolumbar spine and incapacitating episodes during the previous 12 months with respect to the thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  Partial right leg paralysis was not incurred in service and is not causally related to or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Herniated disc disease of the lumbar spine was not incurred in service and is not causally related to or aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  For the period prior to April 20, 2013, the criteria for a disability in excess of 10 percent disability rating for post-traumatic degenerative and herniated disc disease, T7-8 with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2013).

4.  For the period from April 20, 2013, the criteria for a disability in excess of 40 percent disability rating for post-traumatic degenerative and herniated disc disease, T7-8 with lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current claims that will be adjudicated on the merits were filed with VA in July 2010.  A VCAA notice letter was dispatched to the Veteran that same moth, prior to the issuance of the appealed November 2010 rating decision.  This letter addressed the issues on appeal and satisfied the above-described mandates, and the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial adjudication of the Veteran's claims adjudicated herein, there is no timing of notice defect. 

With respect to the increased rating claim that is currently on appeal, the Board notes that in Vazquez-Flores, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in increased evaluation claims, VA must inform the claimant that, in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life.  Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform the Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id. at 43.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Veterans' Court.  See Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service- connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  

Therefore, in the instant case, there has been an intervening change in the law with respect to the required VCAA notice in an increased rating claim.  The Federal Circuit recognizes three exceptions to the law of the case doctrine, to include when the controlling authority has since made a contrary decision of law. See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  As such, the heightened VCAA notice requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are no longer required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d)  (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim and increased rating claims adjudicated herein. 

In additional, and as noted in the Introduction, in August 2013, the Board sought to obtain a VHA opinion to address outstanding medical issues relevant to the service connection issues on appeal.  The Board received the VHA physician's opinion in October 2013.  A copy of the VHA opinion has been associated with the Veteran's physical claims files. 

The Board has carefully considered whether the VHA medical expert advisory opinion is adequate.  The Board finds that the VHA medical expert advisory opinion is probative evidence adequately addressing the medical questions featured in the service connection issues on appeal.  The VHA medical expert advisory opinion presents a detailed explanation of rationale presenting a persuasive basis for the conclusions, and the presented analysis cites the pertinent facts of record, the Veteran's contentions, the pertinent prior evidence, and applicable medical principles informed by review of medical literature.  In light of the above, the Board finds the VHA medical expert advisory opinion to be adequate and probative evidence concerning the medical question of whether the Veteran's partial paralysis of the right lower extremity and herniated disc disease of the lumbar spine are etiologically related to her service-connected thoracolumbar spine disability. 

With regard to the increased rating claim on appeal, as it stems from July 12, 2010, the date VA received the Veteran's claim for increased compensation for her service-connected thoracolumbar disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from July 12, 2009, to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private and VA clinical records for the period spanning 2009 to 2013, including reports of VA medical examinations of the service-connected disability at issue, dated in August 2010 and April 2013, have been obtained and associated with the claims files.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims files were reviewed by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims files.  The examinations are therefore deemed adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection and increased rating claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

II. Legal Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims files. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the service connection and increased rating claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

A. Service Connection Claims

(i) Laws and Regulations

General criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  That an injury incurred in service alone is not enough.  As paralysis and herniated disc can be construed as associated with impairment of the nervous system, the above-cited regulations are for application with respect to the claims for service connection for these disabilities.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claims.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary Service Connection- criteria

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(a) (2013). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

(ii) Analysis

With respect to the claims for service connection for partial right leg paralysis and herniated disc of the lumbar spine, the Veteran maintains that these disabilities are secondary to her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  (See Veteran's typewritten statements to VA, received in December 2013). 

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

The Veteran currently has partial right leg paralysis and herniated disc disease of the lumbar spine.  (See August 2010 VA examination report).  Thus, the crux of the Veteran's claims hinge on whether her currently partial right leg paralysis and herniated disc disease of the lumbar spine have been caused or aggravated by her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain, as she has alleged, or are otherwise etiologically related to a period of military service.  The Board will discuss the secondary and direct service connection theories separately in the paragraphs below. 

As noted above, the Veteran has maintained that her partial right leg paralysis and herniated disc disease of the lumbar spine are secondary to, or have been aggravated by, her service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  This exact question was posed to a VA examiner in August 2010.  With respect to the Veteran's partial paralysis of the right leg, the August 2010 examiner has provided conflicting opinions as to its etiology. On the one hand, the VA examiner indicated that the Veteran experienced numbness, parethesias and foot and leg weakness that was not unrelated to the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain. Conversely, at the close of the examination, the VA examiner opined that "it is less likely as not" that the current claimed partial paralysis of the right leg and claimed herniated disk disease of the lumbar spine were caused by the service-connected connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  The examiner's rationale was that lumbar strains did not progress to herniated disk disease.  The VA examiner indicated that "Red flag conditions" were usually noted within weeks of the initial trauma.  (See August 2010 Peripheral Nerve examination report).  

The Board thereafter determined that the August 2010 opinion was in conflict as to the etiology of the partial paralysis of the right leg and its relationship to the service-connected thoracolumbar disability.  In addition, the August 2010 examiner did not address whether the Veteran's partial paralysis of the right leg and herniated disc disease of the lumbar spine had been aggravated by the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain.  As noted in the laws section above, secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2013), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In view of the deficiencies in the August 2010 VA examiner's opinion, the Board remanded the claim in April 2013 for an additional VA examination with opinion as to the secondary service connection component of the claims.  

VA reexamined the Veteran in April 2013.  After a review of the claims files and physical evaluation of the Veteran, which revealed decreased strength (4/5) in the right leg, the VA examiner provided a discussion on the causal component of the secondary service connection claim for partial paralysis of the right leg.  The VA examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's partial paralysis of the right leg was caused by the service-connected T7-8 herniated disc.  The April 2013 VA examiner reasoned that the Veteran did not complain of radiating pain in the mid-portion of the back, which was a typical clinical finding for individuals who suffered from T7-8 herniated disc.  In addition, the VA examiner indicated that in order for at T7-8 herniated disc to cause right leg paralysis, it would have to be moderate to severe.   The Veteran's herniated disc at T7-8, according to magnetic resonance imaging scan (MRI) of thoracolumbar spine, was small and central.  The VA examiner also related that global right leg weakness would have to show significant paracentral herniated from L1-S2 which was also not seen on the Veteran's MRI.  Finally, the VA examiner reasoned that patients with T7-8 herniation typically complained of bowl or bladder problems, and would not manifest itself as global right lower leg weakness, as in the Veteran's case.  (See April 2013 VA examination report).  

The Board accords great probative weight to the April 2013 VA examiner's opinion as to the causal component of the secondary service connection component of the claim for service connection for partial right leg paralysis because it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation discussion concerning the lack of casual connection between the Veteran's right leg partial paralysis and the service-connected T7-8 herniated disc.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claims and is uncontroverted with respect to the causal component of the secondary service connection component of the claim for service connection for partial right leg paralysis. 

As the April 2013 VA examiner failed to provide any discussion as to the secondary service connection claim of herniated disc disease of the lumbar spine or an analysis as to the aggravation component of the Veteran's claims for service connection for partial paralysis of the right leg and herniated disc disease of the lumbar spine, as secondary to the service-connected post-degenerative and herniated disc disease at T7-8, the Board requested a medical opinion from a VHA physician in August 2013.  In October 2013, the Board received an opinion from a VA orthopedic physician (See VA opinion, received by the Board in October 2013).  After a review of the Veteran's medical record, to include the above-cited August 2010 VA examiner's conclusion, the VA orthopedic surgeon noted that the 2010 report indicated that the Veteran had radiating pain from her back into her right lower extremity.  The VA orthopedic surgeon opined that since the precise dermatome pattern location of the right lower extremity partial paralysis/neurological impairment was not identified in the 2010 records for certainty, determining the specific nerve(s) involved would require speculation.  The VA orthopedic surgeon reasoned that there was no evidence of any catastrophic thoracic injury such as a caudal equine syndrome or traumatic spinal cord injury.  The thoracic spine was not implicated in any worsening of signs and symptoms of the lumbar spine [such as herniated disk disease].  Furthermore, regardless of the etiology of the lower extremity partial paralysis/neurological impairment, any isolated lower extremity anatomic dermatome pattern by anatomic definition would rule out any involvement of the service-connected thoracic spine injury.  The VA orthopedic surgeon determined that the service-connected thoracic impairment had not aggravated any associated disorder of the lumbar spine.  Overall, the December 2013 VA orthopedic surgeon opined that in his professional opinion, the Veteran's partial paralysis /neurological impairment of the right leg and/or herniated disc disease of the lumbar spine was not aggravated by the T7-8 injury.  In reaching his conclusions, the VA orthopedic surgeon indicated that he concurred with the August 2010 VA examiner's rationale that lumbar strains did not progress to herniated disk disease and that red flag conditions were usually noted in weeks of the additional trauma.  Finally, the VA orthopedic surgeon reported that he found no documentation in the records that the Veteran had sustained any service-connected right leg injury.  (See VA orthopedic surgeon's opinion, received by the Board in December 2013).  

The Board accords great probative weight to the VHA's orthopedic surgeon's opinion since he is trained and is a specialist in orthopedic disabilities, such as those that might be etiologically related to the service-connected thoracolumbar disability.  The VHA orthopedic surgeon offered clear conclusions with supporting data, and a reasoned medical explanation in discussing the absence of a relationship between the Veteran's partial paralysis of the right lower extremity and herniated disc disease of the lumbar spine and her service-connected thoracolumbar disability.   While the VHA orthopedic surgeon indicated that he was unable to determine the exact nerve(s) in the right lower extremity that were neurologically impaired, this is not the material issue presented to the physician or one that is to be addressed by the Board.  The salient issue is whether any partial paralysis of the right lower extremity, regardless of the exact nerve, was the result of and/or had been aggravated by the service-connected thoracolumbar disability.  In answering this question, the VHA orthopedic surgeon provided medical reasoning that was supported by other evidence of record, namely an August 2010 VA examiner's conclusion.  The Board accords great probative weight to the VHA orthopedic surgeon's opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claim, is uncontroverted and is supported by the other evidence of record, namely an August 2010 VA examiner's opinions.

The Veteran is competent, even as a lay person, to comment on any symptoms within her five senses, such as having experienced right leg numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). 

Regarding the claims for secondary service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin, 11 Vet. App. at 512; Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Board finds medical evidence is needed to establish secondary service connection in the instant case (or direct service connection by way of continuity), since the Veteran's partial right leg paralysis and herniated disc disease of the lumbar spine are not the type of conditions that are readily amenable to mere lay probative comment regarding their etiology, given their inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 ( Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to attribute her partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine symptoms to her service-connected thoracolumbar disability, either for the notion that they are causally related to or aggravated by her thoracolumbar disability, or directly to service.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds her lay statements regarding secondary service connection for her current partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine are not competent, by themselves, to link the Veteran's claimed conditions to service or service-connected disability.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of her secondary and direct service connection claims, there is no need to next consider the credibility of her lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since service, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

There is also no objective indication of any partial paralysis/neurological impairment of the right lower extremity and herniated disc disease of the lumbar spine in service.  The December 2013 VA orthopedic surgeon related that there was no documentation in the records that the Veteran had sustained any service-connected right leg injury.   In fact, the Veteran's service treatment records show that she received treatment for back pain that had been diagnosed as mid-back muscle spasm.  A late April 1997 Medical Evaluation Board showed that the Veteran had chronic thoracic spine pain.  A May 1997 Physical Evaluation Board (PEB) found that the Veteran had chronic mid-thoracic spinal pain ever since she had been required to carry two (2) ruck sacks during basic training.  At the time of the PEB, magnetic resonance imaging scans (MRI) of the thoracic spine revealed desiccated discs and degenerative changes at T7-8.  She does not necessarily argue the contrary. 

The record also does not contain any opinion, VA or private, relating her currently diagnosed partial right lower extremity paralysis and neurological impairment and herniated disc disease of the lumbar spine to her period of military service.  
Since the Veteran has not proffered any lay statements in support of the notion of a theory of direct-service-incurrence (i.e., injury in service or chronic right leg paralysis/neurological impairment and herniated disc disease of the lumbar spine symptoms since service), there is no need for the Board to further consider lay statements in that regard. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim sand there is no doubt to be otherwise resolved. As such, the claims are denied.

B. Increased Rating Claim

The Veteran seeks an increased disability rating in excess of 10 percent for service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, and 40 percent therefrom.

General rating-criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, such as here, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.


Orthopedic rating-criteria

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 20 (1995).

Spine-criteria 

The pertinent part of the General Formula for rating disability of the lumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine; 
A 100 percent rating for unfavorable ankylosis of the entire spine. 

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a Note (2).

Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, Note (2).

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1):  For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a , Diagnostic Code 5243 (2013).

 (ii) Analysis

Prior to discussing whether increased ratings are warranted for the prescribed time periods on appeal, the Board finds that a brief discussion of the procedural history of the Veteran's service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is necessary.  By a June 1998 rating action, the RO granted service connection for chronic lumbosacral strain; an initial 10 percent disability rating was assigned, effective August 10, 1997--the date VA received the Veteran's initial claim for compensation for this disability.  The RO based its award, in part, on the Veteran's service treatment records (STRs), which revealed that she had received treatment for back pain that had been diagnosed as mid-back muscle spasm.  A late April 1997 Medical Evaluation Board showed that the Veteran had chronic thoracic spine pain.  A May 1997 Physical Evaluation Board (PEB) found that the Veteran had chronic mid-thoracic spinal pain ever since she had been required to carry two (2) ruck sacks during basic training.  At the time of the PEB, magnetic resonance imaging scans (MRI) of the thoracic spine revealed desiccated discs and degenerative changes at T7-8. The Veteran was found to have been unresponsive to conservative care, and not a surgical candidate.  The PEB assigned the Veteran a 10 percent disability rating that was analogous to lumbosacral strain with characteristic pain on motion.  She was subsequently discharged from military service. 

By an August 2005 rating action, the RO granted service-connection for post-traumatic degenerative and herniated disc disease at T -8; an initial 10 percent evaluation was assigned, effective August 10, 1997. A 40 percent disability rating was assigned effective from September 2004. The evaluation of the chronic lumbosacral strain was combined with the post-traumatic degenerative and herniated disc disease at T7-8, and the separate 10 percent rating was discontinued. The RO rated the Veteran's thoracolumbar spine disability under Diagnostic Code 5242 [degenerative arthritis of the spine].  The RO reasoned that it was more advantageous to combine the Veteran's thoracic and lumbar spine disabilities under the (then) newly revised rating schedule for the spine that became effective September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (Aug. 22, 2002); 68 Fed. Reg. 51 , 454-51, 458 (Aug. 27, 2003).  Under these regulations, the lumbar and thoracic spines are considered together as one spinal segment, the "thoracolumbar spine," and rated as one disability.  See 38 C.F.R. § 4.71a, Plate V (2013).

By a December 2007 rating action, the RO proposed to reduce the rating assigned to the service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain from 40 to 10 percent.  By a September 2008 rating action, the RO effectuated the reduction, and a 10 percent rating was assigned.  (See December 2007 and September 2008 rating actions, respectively).

VA received the Veteran's current claim for increased compensation for her post-degenerative and herniated disc disease at T7-8 with lumbosacral strain in July 2010, subsequent to these changes.  (See VA Form 21-526(b), Veteran's Supplemental Claim for Compensation, received by VA in mid-July 2010).  Accordingly, only the above-cited amended spine criteria are applicable in the adjudication of her increased evaluation claim.

Period prior to April 20, 2013

For the period prior to April 20, 2013, the RO assigned an initial 10 percent rating to the Veteran's service-connected thoracolumbar spine disability under DC 5242.  The Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 10 percent for the service-connected thoracolumbar disability under the General Rating Formula for Disease and Injuries of the Spine and the IVDS criteria for the prescribed period. 

With respect to the General Rating Formula for Disease and Injuries of the Spine, an increased disability rating in excess of 10 percent is not warranted.  There is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.  VA treatment and examination reports, dated from April 2009 to January 2013, show that the Veteran had 90 degrees of forward flexion and combined range of thoracolumbar spine range of motion to 220 degrees during an August 2010 VA spine examination.  (See August 2010 VA Peripheral Nerve examination report).  This same examination report also reflects that the Veteran's thoracolumbar spine was without spasm and an abnormal spinal contour.  She ambulated with a normal gait.  Id.  In addition, the examining VA physician indicated that the Veteran did not have any incapacitating episodes as a result of her service-connected thoracolumbar spine disability.  Id.  Thus, an increased evaluation in excess of 10 percent would not be warranted for the period prior to April 20, 2013. 38 C.F.R. § 5235-5242, 5243 (2013). 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim.  The Board finds that a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability for the period prior to April 20, 2013 on the basis of functional loss due to pain or weakness is also not warranted.  During the prescribed period, the Veteran complained of having experienced constant, daily, throbbing/stabbing low back pain that has necessitated the constant use of a cane.  She indicated that she could no longer engage in activities with her two (2) children or perform certain household activities (e.g., mowing her lawn).  (See August 2010 VA Peripheral Nerve examination report). Yet, during this VA examination, the Veteran performed repetitive use testing of the thoracolumbar spine without any additional limitation in range of motion.  The August 2010 VA examiner noted that the Veteran had decreased mobility and strength in her "lower extremity," and an increase in her falls.  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, despite pain and weakness, the Veteran was able to demonstrate 90 degrees of forward flexion of the thoracolumbar spine.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 20 percent evaluation for the service-connected thoracolumbar spine disability for the period prior to April 20, 2013. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].  

As discussed in the preceding section above, VA clinicians have specifically found the Veteran's partial paralysis/neurological impairment of the right leg to be unrelated to the service-connected thoracolumbar disability.  Thus, a separate disability rating is not warranted for the Veteran's right leg neurological impairment under 38 C.F.R. § 4.124(a), Diagnostic Code 8520, the Diagnostic Code used to evaluate paralysis of the sciatic nerve.  VA treatment reports, dated in October 2009 and March 2012, show that the Veteran underwent surgery to her left ankle as a result of a fall secondary to her right leg.  Thus, as the left ankle surgery is the result of her right leg, which has been shown to be unrelated to her service-connected thoracolumbar spine disability, a separate disability rating is not warranted for any resulting neurological disability of the left lower extremity.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

Period from April 20, 2013

As noted above, to warrant a 50 percent rating under the General Ratings Formula, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.  This criterion has not been met during the prescribed period.  An April 2013 VA spine examination report reflects that although the Veteran had forward flexion of the thoracolumbar spine that was limited to 20 degrees, this range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis is not warranted under the General Ratings Formula for spine disabilities.  

Turning to a possible increased evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243, concerning intervertebral disc syndrome (IVDS) based on incapacitating episodes, the April 2013 VA examiner specifically indicated that the Veteran did not have any incapacitating episodes due to IVDS.  (See April 2013 VA spine examination report, page (pg.) 10)).  The Board has reviewed the Veteran's claims files and cannot find evidence of physician prescribed bedrest as required under the above-cited schedular criteria.  Id. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim.  The Board finds that a disability rating in excess of 40 percent for the service-connected thoracolumbar spine disability for the period from April 20, 2013 on the basis of functional loss due to pain or weakness is also not warranted.  During the prescribed period, the Veteran complained of having experienced low back pain that necessitated the constant use of a cane.  She indicated that she could not sit or stand for long period of time.  She described her quality of life as "poor."  (See April 2013 VA spine examination report, pg. 6).  Yet, during an August 2010 VA examination, the Veteran performed repetitive use testing of the thoracolumbar spine without any additional limitation in range of motion.  The April 2013 VA examiner noted that the Veteran had less movement than normal of the thoracolumbar spine (e.g., forward flexion limited to 20 degrees), pain on movement and incoordination.  Id at pages (pgs.) 7, 8)).  

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Here, despite pain and weakness, the Veteran was able to demonstrate 20 degrees of forward flexion of the thoracolumbar spine.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support a 50 percent evaluation for the service-connected thoracolumbar spine disability for the period from April 20, 2013. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings under the diagnostic codes pertinent to rating neurological disorders.  Indeed, Note (1) under the General Rating Formula directs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Bierman v. Brown, 6 Vet. App. 125 (1994); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) [separate disabilities arising from a single disease entity are to be rated separately].  As discussed in the preceding section above, the VA clinician's have specifically found the Veteran's partial paralysis/neurological impairment of the right leg to be unrelated to the service-connected thoracolumbar disability.  Thus, a separate disability rating is not warranted for the Veteran's right leg neurological impairment under 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  The April 2013 VA examination report showed that the Veteran did not have any radiculopathy or neurological abnormalities of the left lower extremity.  Id.  Thus, a separate disability rating is not warranted for a neurological disability of the left lower extremity.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.




III. Hart Considerations

The Board finds that other than the currently assigned 10 and 40 percent ratings assigned to the service-connected thoracolumbar disability for the period prior and subsequent to April 20, 2013, respectively, staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a, Hart, supra.  

IV. Extraschedular Consideration

In deciding these claims, the Board acknowledges that the Veteran is competent to report symptoms relating to her thoracolumbar disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  She is also credible in her reports of her symptoms and their effect on her activities.  She is not, however, competent to identify a specific level of disability of her disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the above-cited service-connected disability during the prescribed periods on appeal have been provided by VA medical professionals who have examined her in August 2010 and April 2013.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25(1991). 

The Board also concludes that none of the above-cited service-connected disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

There has been no showing that the Veteran's disability picture for her service-connected thoracolumbar spine disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Further, for this disability, the rating criteria provide for higher ratings, but as has been explained herein, the currently assigned 10 and 40 percent ratings adequately describe the severity of the Veteran's thoracolumbar symptoms for this disability during the period prior and subsequent to April 20, 2013, respectively.   Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted for the service-connected thoracolumbar disability for either one of above-cited  prescribed periods   See Thun, 22 Vet. App. at 111.

V. Total Disability Rating Due to Service Connected Disabilities (TDIU)

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran reports being employed as a bill collector.  (See April 2013 VA spine examination report).  The Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, the Rice case is not for application.




ORDER

Service connection for partial paralysis of the right leg, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is denied. 

Service connection for herniated disc disease of the lumbar spine, to include as secondary post-degenerative and herniated disc disease at T7-8 with lumbosacral strain is denied. 

An increased disability rating in excess of 10 percent for service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period prior to April 20, 2013, is denied. 

An increased disability rating in excess of 40 percent for service-connected post-degenerative and herniated disc disease at T7-8 with lumbosacral strain for the period from April 20, 2013, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


